Citation Nr: 1016335	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for coronary artery 
disease, status post coronary artery bypass grafting, claimed 
as secondary to diabetes mellitus.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to 
September 1972 and from May 1973 to November 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2008.  The Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD as a result of a 
verified in-service stressor.  

2.  In a November 2002 rating decision, the RO denied 
entitlement to service connection for diabetes mellitus; 
coronary artery disease, status post coronary artery bypass 
grafting, and peripheral neuropathy.  

3.  Evidence received since the November 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for diabetes mellitus.  

4.  Evidence received since the November 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for coronary artery disease, 
status post coronary artery bypass grafting. 

5.  Evidence received since the November 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD have been 
met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

2.  The November 2002 rating decision denying service 
connection for diabetes mellitus, coronary artery disease, 
and peripheral neuropathy is final.  
38 U.S.C.A. § 7105(c) (West 2002).  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002)

3.  New and material evidence has not been received to reopen 
the claim of service connection for diabetes mellitus.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

4.  New and material evidence has not been received to reopen 
the claim of service connection for coronary artery disease, 
status post coronary artery bypass grafting.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

5.  New and material evidence has not been received to reopen 
the claim of service connection for peripheral neuropathy.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The decision below grants service connection for PTSD.  As 
such, there is no further need to discuss compliance with the 
duties to notify and assist.  

With regard to the applications to reopen, complete notice 
was sent in April 2004, March 2006, and June 2008, and the 
claims were readjudicated in an October 2009 Supplemental 
Statement of the Case.  Mayfield, 444 F.3d at 1333.  The RO 
also provided assistance to the Veteran as required under 38 
U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances in this case.  VA has obtained service and VA 
treatment records, verified the Veteran's service dates, 
attempted to verify service in Vietnam, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(Fed. Cir. 2006).  

The Board acknowledges that the file does not include records 
from the Social Security Administration (SSA) although there 
is indication that the Veteran is receiving SSA benefits.  
The Board finds no prejudice results from the absence of the 
SSA records, however, as the record contains no indication 
that the evidence, reports, or evaluations in conjunction 
with the SSA decision are relevant to any of the issues on 
appeal.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 
4, 2010)
The record indicates that the Veteran was asked on multiple 
occasions to inform VA of all relevant information, and he 
never indicated that the SSA records were relevant.  In fact, 
he never told VA that he was receiving SSA benefits.  The 
Veteran is responsible for providing information about 
pertinent evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (VA's duty to assist is not a one-way street; if a 
veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence).  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices and that all 
relevant evidence has been associated with the file.  

For all the foregoing reasons, the Board will proceed to the 
merits of the Veteran's appeal.  


PTSD

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

The Veteran's service personnel records reflect that he did 
not have combat duty.  If a claimant did not engage in combat 
with the enemy, or claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310- 311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran's service treatment records, including a November 
1985 Report of Medical Examination, contain no findings 
attributed to any psychiatric disorder, to include PTSD.  
Service personnel records generally indicate that the 
Veteran's performance was satisfactory to exemplary 
throughout his military career.

The Veteran underwent a VA examination in September 2002.  He 
reported that, during service, he was threatened by a gang of 
Filipinos who wanted to rob him.  On another occasion, he 
stated that he had a knife put on his side by Filipinos.  He 
also reported that he was sent to Iran and participated on a 
rescue team for an operation to save hostages at the American 
Embassy.  He stated that during this mission, he witnessed a 
helicopter and plane crash, and that he had to participate in 
removing the wounded.  He reported that, on another occasion, 
he tried to remove somebody from a gurney but the person died 
and fell on him, rendering him unable to get help for a 
while.  He stated that, following service, he witnessed the 
death of his son in 1998.  

Following mental status examination, the examiner diagnosed 
PTSD.  The examiner noted that the military trauma the 
Veteran described did not meet the criteria for life 
threatening trauma and was not combat related.  However, the 
trauma of witnessing his son dying was very important.  The 
examiner opined that it is possible that, while the Veteran 
had anxiety symptoms which did not necessarily qualify for 
PTSD before 1998, after witnessing his son's death, the 
Veteran developed full blown PTSD.  

Subsequent VA treatment records reflect assessments of PTSD 
based on "military experiences such as being assigned to 
airlift many critically injured and dying soldiers and the 
death of his son" See April and June 2003 VA treatment 
records.  

The Board accepts the diagnosis of PTSD based on military 
experiences such as treating critically injured and dying 
soldiers.  However, in Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  Thus, this appeal turns on the questions 
of whether the Veteran's alleged stressors have been or could 
be verified and, if so, whether such verified stressors can 
be linked to a diagnosis of PTSD.

In this case, the Board finds that the record corroborates 
the Veteran's reported stressor of "military experiences 
such as being assigned to airlift many critically injured and 
dying soldiers".  The service personnel records confirm that 
from November 1976 until November 1985, the Veteran's duties 
included providing medical aid, including emergency medical 
aid after motor vehicle accidents, stabbings, and gunshot 
wounds, and responding to field, in-flight, and ground 
emergency situations as required.  The records further 
indicate that from December 1980 to December 1981, his duties 
also included maintaining and operating an Air Transportation 
clinic during two wing deployments and that in November 1985, 
the Veteran's duties were changed to a non-medical field due 
to his experiencing stress-induced "burn out syndrome".  

As there is evidence in the record that corroborates that the 
Veteran had a stressor in service, and as the evidence of 
record also shows that the Veteran has a confirmed diagnosis 
of PTSD, the Board finds that the preponderance of the 
evidence of record indicates that he has PTSD related to his 
service, and service connection is therefore warranted for 
this disorder.

New and Material Evidence Criteria

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Diabetes Mellitus

Factual Background & Analysis

By rating decision in November 2002, the RO denied service 
connection for diabetes mellitus, associated with Agent 
Orange exposure.  The Veteran did not file an appeal; thus, 
the RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  In March 2004, the Veteran 
filed a claim to reopen the previously denied claim of 
entitlement to service connection for diabetes mellitus.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
decision in November 2002.  

The Board notes that even though the RO's September 2004 
rating decision found that there was no new and material 
evidence to reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F. 2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

At the time of the November 2002 decision, the Veteran's 
service treatment and personnel records, as well as private 
medical records and a September 2002 VA examination, were on 
file.  Based on the record at that time, the RO denied 
service connection for diabetes mellitus as there was no 
evidence that the Veteran served inside the Republic of 
Vietnam.  

The pertinent evidence received since the November 2002 
decision consists of VA outpatient treatment records, service 
personnel records, and a June 2004 Personnel Information 
Exchange System Response indicating that there is no evidence 
in the Veteran's file to substantiate any service in the 
Republic of Vietnam.  No further evidence has been associated 
with the claims file.  

Upon review of the record, the Board finds that the evidence 
presented since the prior final denial of this claim in 
November 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  The 
newly submitted records do not indicate that the Veteran 
served inside the Republic of Vietnam.  Given that the 
Personnel Information Exchange System Response indicated that 
there is no evidence in the Veteran's file to substantiate 
any service in the Republic of Vietnam, it cannot serve to 
reopen the claim as this evidence does not relate 
(positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board must conclude that new and material 
evidence has not been received, and that the criteria for 
reopening the claim seeking service connection for diabetes 
mellitus are not met.



Secondary Service-Connected Disabilities

Factual Background & Analysis

The Veteran has claimed entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
grafting, and peripheral neuropathy.  He has primarily 
contended that these disabilities are due to diabetes 
mellitus.  

By rating decision in November 2002, the RO denied service 
connection for coronary artery disease, status post coronary 
artery bypass grafting, and peripheral neuropathy.  The 
Veteran did not file an appeal; thus, the RO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104.  

At the time of the November 2002 decision, the Veteran's 
service treatment and personnel records, as well as private 
medical records and a September 2002 VA examination, were on 
file.  Based on the record at that time, the RO denied 
service connection for coronary artery disease, status post 
coronary artery bypass grafting, and peripheral neuropathy, 
as secondary to diabetes mellitus, because it found there was 
no evidence that diabetes mellitus is related to service.  
The RO also found that there was no evidence that coronary 
artery disease or peripheral neuropathy was incurred in 
service or was causally related to service.  

Upon review of the record, the Board finds that the evidence 
presented since the prior final denial of this claim in 
November 2002 is new, in that it was not previously of 
record, but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As noted 
above, the pertinent evidence received since the November 
2002 decision does not indicate that diabetes mellitus is 
related to service.  The new evidence also does not suggest 
that either coronary artery disease or peripheral neuropathy 
were incurred in service.  Accordingly, the Board must 
conclude that new and material evidence has not been 
received, and that the criteria for reopening the claims 
seeking service connection for coronary artery disease, 
status post coronary artery bypass grafting, and peripheral 
neuropathy are not met.
ORDER

Service connection for PTSD is denied.  

New and material evidence having not been submitted, the 
claim of service connection for diabetes mellitus, claimed as 
secondary to exposure to Agent Orange, is not reopened.  

New and material evidence having not been submitted, the 
claim of service connection for coronary artery disease, 
status post coronary artery bypass grafting, claimed as 
secondary to diabetes mellitus, is not reopened.  

New and material evidence having not been submitted, the 
claim of service connection for peripheral neuropathy, 
claimed as secondary to diabetes mellitus, is not reopened.  



____________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


